OPINION — AG — ** COUNTY COMMISSIONERS — JAIL — MUNICIPAL JAILS — COUNTY JAILS ** SHOULD THE PROPER OFFICIALS OF THE CITY OF EUFAULA FIND AND DECLARE THE PRESENT JAIL FACILITIES OF THE CITY OF EUFAULA TO BE INADEQUATE, OR UNSANITARY, OBSOLETE, OR BEYOND REASONABLE REPAIR OR REHABILITATION, THEN IN THAT EVENT SAID MUNICIPAL AUTHORITIES WOULD BE JUSTIFIED IN SEEKING A CONTRACT WITH THE COUNTY COMMISSIONERS AND SHERIFF OF MCINTOSH COUNTY FOR THE RECEIVING, CARE AND KEEP OF SUCH CITY PRISONERS AS ARE COVERED BY THE AGREEMENTS ; AND (ASSUMING SAID COUNTY FAIL FACILITIES ARE ADEQUATE TO HANDLE CITY PRISONERS IN ADDITION TO FULFILLING COUNTY REQUIREMENTS) BOTH COUNTY AND CITY AUTHORITIES 'WOULD' BE AUTHORIZED TO EXECUTE AND PERFORM THE TERMS OF A CONTACT OR NOT MORE THAN ONE FISCAL YEAR'S DURATION, COVERING SERVICE TO BE RENDERED AND THE COST THEREOF, UPON SUCH REASONABLE TERMS AND CONDITIONS AS MAY BE AGREED UPON BY THE PARTIES THERETO. (INMATES, MAINTENANCE, OPERATIONS, EXPENDITURES) CITE: 19 O.S. 751 [19-751], 19 O.S. 752 [19-752], 19 O.S. 753 [19-753] [19-753] (STRUCTURE, JAILS) (MAINARD KENNERLY)